Citation Nr: 0214228	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  98-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or based on housebound status, 
since December 1, 1999.



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 








INTRODUCTION

The veteran had active service from November 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 RO rating decision which denied 
special monthly pension based on the need for regular aid and 
attendance, since December 1, 1999.  The veteran requested a 
Board hearing; the Board remanded the case in November 2000 
to arrange for a Board hearing at the RO; but in June 2001 
the veteran withdrew his hearing request.


FINDINGS OF FACT

1.  The veteran has been found to be permanently and totally 
disabled for purposes of basic entitlement to non-service-
connected pension.  His service-connected disabilities 
include residuals of a left wrist fracture, rated 10 percent 
disabling, and post-traumatic stress disorder (PTSD), rated 
10 percent disabling.  His non-service-connected disabilities 
include paresis, right upper extremity with weakness and 
spasticity, rated 40 percent disabling; bipolar disorder, 
rated 30 percent disabling; myocardial infarction, rated 30 
percent disabling; degenerative disc disease of the lumbar 
spine, rated 20 percent disabling; status postoperative 
anterior cervical fusion with limitation of motion, rated 20 
percent disabling; paresis, right lower extremity with 
weakness and spasticity, rated 20 percent disabling; paresis, 
left upper extremity with weakness and spasticity, rated 20 
percent disabling; paresis, left lower extremity with 
weakness and spasticity, rated 10 percent disabling and 
several other disabilities, rated 0 percent.  He also has 
other non-service-connected conditions which are 
noncompensable.  

2.  By a May 2000 rating decision, the RO granted special 
monthly pension based on the need for regular aid and 
attendance, effective from August 6, 1999 to December 1, 
1999.  The RO reasoned (erroneously) that the criteria for 
this benefit were met for this period based on the veteran 
then having a temporary 100 percent rating for residuals of a 
myocardial infarction.

3.  Since December 1, 1999, the veteran is not blind, he is 
not bedridden, and he is not a patient in a nursing home.  It 
is not shown that his disabilities render him unable to 
adequately tend to the needs of daily living without the 
regular assistance of another person or render him unable to 
protect himself from the hazards or dangers inherent in his 
daily environment. 

4.  Effective from December 1, 1999 the veteran does not have 
a single disability rated or ratable at 100 percent and is 
not shown to be confined to the premises of his home. 


CONCLUSIONS OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or based on housebound status, 
since December 1, 1999, are not met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.351, 3.352 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By March 1998 rating decision, the RO granted the veteran a 
permanent and total disability rating for basic non-service-
connected pension purposes, based on the combined effects of 
a service-connected left wrist condition (rated 10 percent) 
and the following non-service-connected conditions: 
degenerative disc disease of the cervical spine with C-3 
herniation, rated 40 percent disabling; bipolar disorder, 
rated 30 percent disabling, irritable colon disorder, rated 
30 percent disabling, degenerative disc disease, lumbar 
spine, rated 10 percent disabling; and several other 
disabilities, rated 0 percent.  

On a VA examination in March 2000 for housebound status or 
permanent need for regular aid and attendance, it was noted 
that the veteran was accompanied to the examination by his 
brother and traveled by car.  He complained of neck and back 
trouble.  It was noted that he favored his right leg and his 
blood pressure was 130/80.  The veteran reported that the 
number of hours he spent in bed from 9 p.m. to 9 a.m. were 
from "2100 hours to 900 hours" and from 9 a.m. to 9 p.m. were 
from "900 hours to 21 hours".  On examination it was noted 
that the veteran had erect posture and smelled heavily of 
alcohol.  With regard to restriction of the upper 
extremities, it was noted that he could do fine movements 
with his fingers, could feed himself, could clothe himself, 
and attend to the needs of nature.  With regard to 
restrictions of the lower extremities, it was noted that the 
veteran favored the right leg with ambulation and ambulated 
with a cane, and there was no restriction of range of motion 
of the joints of the lower extremities.  It was noted that he 
was able to walk five or six blocks without the assistance of 
another person, and was able to leave home as desired.  He 
used a cane as an aid to ambulation, and was not blind or 
bedridden.  The diagnoses included degenerative disc disease 
of the lumbar spine and it was noted that he was not in need 
of daily skilled nursing care.  

On VA psychiatric examination in March 2000 the veteran 
reported he was not doing too good and that his physical 
health had declined in the past year.  He reported he had 
highs and lows, and that when he had high times, he pushed 
himself too hard physically, spent money excessively and had 
increased libido, and these episodes may last for weeks, and 
occurred three or four times a year.  His lows were 
characterized by profound depression, especially regarding 
his physical status.  He tended to isolate himself and 
suicidal ideation during these times, and he claimed these 
episodes could last for weeks to months.  He claimed he went 
to a restaurant on occasion and sat in the back against the 
wall or he went to large stores, but still felt 
uncomfortable.  He spent the majority of his time at home, 
visited with very few people, and claimed his parents checked 
on him.  Examination showed he appeared dysphoric, his 
thought processes and associations were logical and tight, 
and there was no loosening of associations or confusion 
noted.  There was no gross impairment of memory and he was 
oriented in all spheres.  His insight and judgment were 
adequate.  He reported considerable suicidal ideation, but 
denied intent.  The diagnoses included moderate bipolar 
disorder and chronic PTSD, and a Global Assessment of 
Functioning (GAF) score of 52 was assigned.

On VA orthopedic examination in March 2000 the veteran 
reported low back pain, with radiation of the pain down his 
right leg.  He reported that because of trouble with his 
right leg, he had to use a cane to ambulate.  Forward flexion 
was limited to 65 degrees because of pain, backward extension 
was limited to 20 degrees because of pain, lateral flexion 
was limited to 20 degrees bilaterally because of pain, and 
rotation was limited to 20 degrees because of pain.  The 
impression was degenerative disc disease of the lumbar spine.

On VA neurological examination in March 2000 the veteran 
reported he had fairly good pain relief after cervical 
surgery, however, he had residual and persistent weakness of 
both upper extremities and lower extremities and numbness 
involving the right upper and lower extremities.  
Functionally, he could walk about a hundred feet before he 
had to stop and rest, and he could only lift about five 
pounds.  He described urinary urgency and occasional 
incontinence.  He voided three to four times a day, but did 
not use a catheter.  On examination it was noted that he was 
in no acute distress and he ambulated very slowly with a cane 
in the left hand.  He had quadriparesis, with weakness of 
both upper and lower extremities.  Strength of the right 
upper and lower extremities was approximately 50 to 60 
percent of normal, and strength of the left upper and lower 
extremities was approximately 80 percent of normal.  There 
was spasticity of all four extremities, which was worse on 
the right side than on the left side.  The impression was 
cervical myelopathy with quadriparesis, resulting in weakness 
of all four extremities, spasticity of all four extremities 
and sensory deficit involving the right upper and right lower 
extremities.  He was status postoperative of an anterior 
cervical fusion at C3-4, and had residual cervical myelopathy 
and decreased range of motion of the cervical spine.  

By May 2000 rating decision, the RO granted entitlement to 
special monthly pension based on the need for regular aid and 
attendance, effective from August 6, 1999 to December 1, 
1999.  The RO noted that the veteran had sustained a 
myocardial infarction on August 6, 1999 and assigned a 
temporary 100 percent rating for such disability, pursuant to 
Diagnostic Code 7006, which provides for a 100 percent rating 
during and for three months following a myocardial 
infarction.  38 C.F.R. § 4.104, Diagnostic Code 7006.  The RO 
also stated that medical evidence dated in January 2000 and 
beyond showed that the veteran no longer met the criteria for 
a 100 percent rating pursuant to Diagnostic Code 7006, and 
therefore did not meet the criteria for entitlement to 
special monthly pension based on the need for regular aid and 
attendance beyond December 1, 1999.

VA treatment records show that in April 2001 the veteran was 
found to be at high risk for falls.  It was noted that he 
used a cane and probably needed a walker to increase 
stability, and that he wore a right knee brace and back 
brace.  In May 2001 the veteran reported he had missed 
appointments and had trouble with travel due to depression.  
The veteran reportedly lived in Hot Springs and was seen at 
the Little Rock VA Medical Center.  Several times the veteran 
was seen at the drop-in center in Little Rock, and denied any 
serious medical or mental problems, and reported he had slept 
at a friend's house.  He received basic services, such as 
meals and recreational activities.  In May 2001 he was issued 
a walker with front wheels which he planned to only use at 
home.  He reported he fell one to two times a week at his 
apartment and that he did not get out much.  He used to wear 
an elastic brace on his right knee, but gained too much 
weight and it did not fit.  It was noted that he had an 
abnormal gait, but the more he walked his gait improved, and 
that he did not lose his balance during ambulation or during 
transitional movements such as transfers and turning.  In 
July 2001, while hospitalized for a cardiac catheterization, 
the veteran reported he lived in Hot Springs and had been 
really busy lately being the primary care provider for his 
parents who did not drive anymore.  He reported that all his 
siblings lived away from home, leaving him to assist his 
parents with bills and running errands for them.  He reported 
he had his own transportation and drove himself to the ER.  
He also reported he had been going to church with his father 
and that he planned to make time for himself as he recently 
bought a fishing pole and tackle box, but had not had a 
chance to go fishing because he was running errands for 
everyone else.  He reported that after he was discharged from 
the hospital he would go fishing with his father.  He later 
indicated that he lived along and would return home at 
discharge.  On the discharge summary it was noted that the 
veteran's strength in the right upper and lower extremities 
was 5/5 and his strength in the left upper and lower 
extremities was 4/5.  It was also noted that on one evening 
the veteran was reported to be out of bed for four and a half 
hours, despite multiple people telling him he needed to 
remain in bed.

On VA examination for PTSD in May 2002, the veteran reported 
that he did not like crowds and that he sat in back when he 
went to restaurants.  He did not like going to large stores, 
but if he had to go he went with his son.  He reported that 
he lived alone, and that he spends time with his children and 
that they enjoyed shopping.  He also had friends whom he 
visited.  

By June 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent disability 
rating.  In the rating decision it was noted that the veteran 
was also service-connected for a left wrist condition, rated 
10 percent disabling; and his   non-service-connected 
disabilities included paresis, right upper extremity with 
weakness and spasticity, rated 40 percent disabling; bipolar 
disorder, rated 30 percent disabling; myocardial infarction, 
rated 30 percent disabling; degenerative disc disease of the 
lumbar spine, rated 20 percent disabling; status post 
operative anterior cervical fusion with limitation of motion, 
rated 20 percent disabling; paresis, right lower extremity 
with weakness and spasticity, rated 20 percent disabling; 
paresis, left upper extremity with weakness and spasticity, 
rated 20 percent disabling; paresis, left lower extremity 
with weakness and spasticity, rated 10 percent disabling and 
several other disabilities, rated 0 percent.  The combined 
rating for all disabilities, both service-connected and non-
service-connected, was 100 percent.  

Analysis

The file shows that through correspondence, the rating 
decision and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for entitlement to aid and attendance benefits (or lesser 
housebound benefits), since December 1, 1999.  He has been 
afforded VA examinations and identified relevant medical 
records have been obtained.  The Board is satisfied that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

One of the requirements for basic non-service-connected 
pension is that a veteran be permanently and totally 
disabled.  There are income limits for a veteran found to be 
entitled to basic pension benefits based on being permanently 
and totally disabled.  There are higher income limits and 
increased pension payable if a veteran is found to be 
entitled to special monthly pension based on a need for 
regular aid and attendance or being housebound.  38 U.S.C.A. 
§§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, 
helpless or blind, or so nearly helpless or blind as to need 
or require the regular aid and attendance of another person.  
38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.  Determinations as 
to need for aid and attendance must be based on actual 
requirements of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  inability of claimant to dress or undress 
himself or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable 
to adjust without aid); an inability to feed himself through 
loss of coordination of the upper extremities or through 
extreme weakness; an inability to attend to wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination and 
is defined as that condition that, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
claimant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establishes that the claimant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular 
and attendance, an increase in pension is authorized where 
the veteran has certain additional severe disabilities or is 
permanently housebound.  The requirements for this increase 
in pension are met where, in addition to having a single 
permanent disability rated as 100 percent under the regular 
schedular evaluation, without resort to individual 
unemployability, the veteran:  (1) has additional disability 
or disabilities independently ratable at 60 percent or more, 
separate and distinct from the permanent disability rated as 
100 percent disabling and involving different anatomical 
segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 
C.F.R. § 3.351(d).

The record reflects that by March 1998 rating decision, the 
RO granted entitlement to non-service-connected pension.  By 
May 2000 rating decision, the RO granted entitlement to 
special monthly pension based on the need for aid and 
attendance, effective August 6, 1999, based on a finding that 
the veteran had a single disability (myocardial infarction) 
rated as 100 percent disabling, pursuant to Diagnostic Code 
7006.  In the rating decision, the RO also terminated aid and 
attendance benefits effective December 1, 1999, based on a 
finding that the medical evidence did not support the 
assignment of 100 percent rating for myocardial infarction 
beyond three months, pursuant to Diagnostic Code 7006.

The Board initially notes that, as set out in the regulations 
and laws cited above, entitlement to special monthly pension 
paid at the aid and attendance rate does not require a 
showing that the veteran has a single disability rated or 
ratable at 100 percent.  On the other hand, entitlement to 
special monthly pension based on housebound status (and paid 
at the housebound rate) does require a showing of a single 
permanent disability rated 100 percent and additional 
disability or disabilities independently ratable at 60 
percent or more, or that the veteran is permanently 
housebound by reason of the disabilities.  The Board will not 
disturb the RO's findings prior to December 1, 1999, but 
notes that for the period that is on appeal, since December 
1, 1999, the Board will consider the proper regulations and 
law as set out above and whether the veteran may be entitled 
to either aid and attendance benefits or housebound status 
benefits.  

The record reflects that the veteran has multiple 
disabilities, however, it has not been alleged that any of 
the veteran's disabilities are improperly rated.

Since December 1, 1999, there is no showing that the veteran 
in this case is blind or in a nursing home; thus entitlement 
to aid and attendance benefits would require that it be 
factually shown that since December 1, 1999 the veteran needs 
regular assistance from another person because of his 
disabilities.  In considering whether the veteran has a need 
for aid and attendance, the Board notes that the veteran is 
not shown to be helpless or so limited in performing the 
activities of daily living as to require the aid and 
attendance of another person.  On VA examination in March 
2000 it was noted that he could do fine movements with his 
fingers and could feed himself, clothe himself, and tend to 
the needs of nature.  He has reported that he is the primary 
caregiver for his parents, and helps them pay bills and runs 
errands for them, and had his own transportation and could 
drive himself.  Although the veteran has multiple physical 
disabilities, including problems with upper and lower 
extremity strength, there is no indication that he cannot 
dress or undress himself, keep himself clean and presentable, 
feed himself, or attend to the wants of nature.  In fact, the 
medical evidence of record shows to the contrary.  Moreover, 
although the veteran uses a cane for ambulation and was given 
a walker for use in his home because he was found to be at 
risk for falls, the record reflects that he lives alone and 
has his own transportation.  It does not appear that he is 
incapacitated such that he needs care or assistance on a 
regular basis to protect him from the hazards or dangers of 
his daily environment.  Additionally, the VA examiner found 
that the veteran was not in need of daily skilled nursing 
care.  Thus, the evidence does not demonstrate that since 
December 1, 1999 the veteran's disabilities necessitate the 
regular aid and attendance of another person.  38 C.F.R. 
§§ 3.351(b),(c), 3.352(a).  

Insofar as housebound benefits are concerned, the controlling 
law and regulations require that the claimant have a single 
disability rated or ratable at 100 percent as a prerequisite 
to such benefits, and additional disability rated at 60 
percent or be permanently housebound by reason of disability.  
In the present case, the veteran does not have a single 
disability rated or ratable at 100 percent.  Furthermore, he 
is not shown to be housebound in fact.  38 U.S.C.A. §§ 
1502(c), 1521(e).  The evidence reflects that he was found to 
be able to walk five to six blocks, that he goes shopping 
with his children, that he goes to restaurants and visits 
friends, that he had purchased fishing equipment and planned 
on going fishing with his father, that he runs errands for 
others, that he received services from the VA drop-in center 
on several occasions, that he attended church with his 
father, and that reported he had his own transportation and 
drove himself to the emergency room in July 2001.  Therefore, 
the veteran does not meet the prerequisites for finding that 
he is entitled to housebound benefits since December 1, 1999.  

Based on a review of all the evidence of record, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim and that special monthly pension based on 
the need for regular aid and attendance or at the housebound 
rate is not warranted since December 1, 1999.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or on housebound status, since 
December 1, 1999, is denied.

		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

